PER CURIAM.
These are appeals from several final judgments and orders entered in actions involving a contract for the purchase and sale of real property. After a non-jury trial the trial court entered judgments and orders on the issues which contained detailed findings of fact and conclusions of law. Upon review of the record and a consideration of the arguments of the parties, this court is of the view that no error has been demonstrated. Accordingly, the orders and judgments on appeal are affirmed.
ANSTEAD, MOORE and BERANEK, JJ., concur.